Title: To John Adams from François Adriaan Van der Kemp, 6 October 1815
From: Van der Kemp, François Adriaan
To: Adams, John




My Dear and respected friend!
Oldenbarneveld 6 Oct. 1815.


I will trÿ to answer your very kind favour of Sept. 3—as the chilly weather and a violent pain in my Shoulder, occasioned by having yesterday worked to excess, and imprudently exposed myself to rain, without changing cloaths, when returning home, for which I now do penance, forbids to do a great deal in mÿ garden. Was your residence nearer I would Soon forget pain, recruit my Strenght, and learn Something from your treasures of old and new things, if I could not profit more by it and learn wisdom too. Can you believe, although I have now no Shadow of prospect before me, that I flatter myself with the hope, that that I Shall you and your Lady, once more, at Quincÿ? So I feed often on a visionarÿ thing—and what matters it, if I am happy during that interval?
Strange as it may appear—I have Studied lately a Theological work—the first I believe in thirtÿ years, and do not repine of my time—It is v. d. kemp’s Theodicee of Paul in three Vol.—a defence of Calvinism!—with all its consequences admitted; and I really am persuaded, if true, it must be taken upon Such an extended Scale—but I Shudder at the idea—of Such a God—I regret that it is written in the Dutch Language—was it Latin I Should Send it—it would amuse you—Such a profound Metaphysical work—of the Same texture as his Parmenides. indeed he was a wonderful man!
I am now employ’d with Buffon’s Hist. Nat. des Mineraux, which I had not seen before—and must peruse and make excerpts from it, before I Send it to my Son, as a Cadeau of my frend Cau. What grandeur in the contemplation of Nature—how little and insignificant is mortal men as a part of that vast creation—and yet how wonderful a creature in various points of view!
Is that Mr Perkins and his Lady the Same, who Some years ago went to Holland? then he was mentioned by de Gyzelaer in his Last Letter: “could I have foreseen every thing, I had given my Son—a few years past, to mr Perkins—to go with him to Boston. That man and his Spouse too were captivated by him” then he knew our frend! then he too will bewail my loss. Ah Adams! Vreede excepted—there art now mÿ Oldest frend on earth! Do you recollect, when you invited—and urged me to participate of a Supper—with John Luzac and a few choosen frends in the Golden Lion—How—you—untutored as I was, distinguished me and honoured me with your regard—which—God be praised—I never forfeited; and then—I was not presumptive enough, how daring otherwise, to imagine, that this regard would be once heightened in friendship. And yet at what distance we are Separated—this too may be a mean to wean us from too warm attachments—to Show us to an less precocious existence—maÿ I be deemed once worthÿ—is my fervent prayer—to be admitted in the Society of those—to whose condescension I owed my chief bliss in this world.
You point me to an example—which we can not Study enough—and which proves to me as Strong as a miracle I witnessed—the Divinity of his Mission—and He brought immortality to light He instructed us—in the being of a Wise and Good God—and learnd us—how to obtain his favour—I want no more.—If the Divine Revelation can not be comprehended easily by any man of an honest heart—an Sound mind—how limited his acquirements are, I for one, Should disbelieve it—and thus I can not be converted bÿ my good cousin’s Supralapsarian Doctrine—
Tyng Send me your Letter to a certain Dr! he never received I believe, a Severer drubbing in more courteous Language—but he deserved it, and yet I deem not his Silly way of making a present a meritorious act—Peace to his Soul—he may once learn—that Heaven can contain numberless individuals besides Calvinists.
I doubt not or your Ladÿ, if you did not receive the outlines of the treaty which I Should wish to See, has received from her Embassador interesting Letters from England’s metropolis—as Quincy is there in his proper Sphere—but I do not hear any of these joyful tidings—
I do not recollect, if I requested you—to Send Him my Sketch if not—I do it now—if he deems it valuable enough, I Should consider as a proof of his approbation, if he would make it known in England—There—or in Paris—it can be executed.
I hope—that you have been Saved from the effects of that tremendous Storm—Be So kind and remember me to Mrs Adams—you know—I cannot cease to be / Dear and respected frend! / Your affectionate and / obliged friend!


Fr. Adr. van der kemp


P.S. you forget to mention if you received & Sowed Mr Busti’s Egyptian wheat. It is growing in Mappa’s garden—I hope, you will try the experiment—it Seems to me worthy cultivation—adio. T.T.

